Marlin, J.,

delivered the opinion of the court.
The plaintiff claims the price of a slave. The defendant •pleaded the general issue and .compensation. There was judgment against him for the price claimed, and compensation allowed in the sum of thirty-three'dollars, with interest, and he appealed.
Appeal frivolous and for delay, and judgment affirmed with the maximum of damages.
The notarial act of sale shows, that the defendant gave his note for the price of a slave, and engaged to take up a note,of the same amount, given by his vendor to one Daniel Murphy, from whom he purchased the said slave ; and stipulated, that he should not be liable for any damages, interest or costs, resulting from the non-payment of the note at maturity.
There is neither allegation or proof that he took up the note; and the plaintiff has shown that he did not, by annexing it to the petition. The judgment was for the whole amount of the price claimed, and the only credit claimed was allowed, with legal interest from the inception of the suit. The defendant has, therefore, no right to complain : on the contrary, this appeal is evidently taken for delay, and is frivolous.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and ten per cent, damages.